DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 20 October 2021.
Claims 1, 10 and 18 are amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections – 35 U.S.C. 103
Examiner notes to see the objection to the drawings below for context. With regards to the computer components, in light of applicant’s specification at paragraphs [0054]-[0055], [0063] and [00106] the verification system 306 includes the customer’s mobile device. Therefore it cannot be said that Koltnow’s system which includes server and user mobile device (Koltnow at paragraph [0027]) contains dissimilar components to applicant’s disclosed system 306. 
In offering further clarification regarding the verification and authenticating aspect of the Koltnow reference, Koltnow further discloses that the provided mobile device ID and/or user ID may be used in validation and authentication aspects in performing proprietary searches. See at least paragraphs [0037] and [0041]-[0045]. Futhermore, at paragraph [0060] Koltnow additionally discloses that the response may 

Drawings
The drawings are objected to because system 306 as mentioned in paragraphs [0054]-[0055], [0063] and [00106] is being used to represent both a system which does not include the customer’s mobile device “In one embodiment, when the customer selects the link the customer’s phone number (or other device identifier) is provided to a system such as system 306 as shown and discussed in the description of Figures 3A-3C.  System 306 is used to authenticate the customer’s mobile device (e.g., the mobile phone number, or the like).” In paragraph [0054] reproduced above and in applicant’s remarks (page 9 section I) the mobile device is described as providing a phone number to verification system 306 (emphasis added) which implies that the mobile device is separate from system 306 and in paragraph [0063] system 306 is described as including customer’s mobile device. “System 306 includes a mobile device 110, location information 303, customer keyed information 309, location .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
Examiner acknowledges Applicant’s explicit definition of the term “animated digital watermark”. “The term “animated digital watermark”, as used herein, is any visually perceptible image that is dynamically moving or animated that facilitates in ensuring that mobile payment card is authentic (or not fraudulent).” (specification at paragraph [00167]). Examiner further notes that although the term is explicitly defined, the phrase “…that facilitates in ensuring that mobile payment card is authentic (or not fraudulent)” represents an intended use of the animated digital watermark and may be afforded no patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltnow et al. (US 2018/0053252 A1 hereinafter Koltnow) in view of Walz (US 2016/0189152 A1 hereinafter Walz).
Claim 1
A computer-implemented method comprising:
receiving, at a store’s customer credit application computer, an application for a new account, the application comprising a contact information for a customer’s mobile device and applicant information about said customer; (Koltnow 
providing, from the store’s customer credit application computer, the contact information for the customer’s mobile device to a verification system to authenticate the customer’s mobile device; (Koltnow discloses offer acceptance including providing a mobile ID including phone number. See at least paragraphs [0030]-[0031].)
providing, from a credit account provider, a text to the customer’s mobile device, the text causing the customer’s mobile device to be subjected to a second authentication; (Koltnow discloses providing a text to the customer’s mobile device that causes a second authentication. See at least paragraph [0063] and Fig. 3A.)
receiving, at the customer’s mobile device, a message that includes a download link for a digital pass, said digital pass comprises:; and (Koltnow discloses sending a download link for a digital pass. See at least paragraph [0076] and Fig. 3A item 330 (the hyperlink on the term “Yes”))
a scannable code; and (Koltnow discloses the digital credit account identifier received at the mobile device may be a QR code, bar code digital image of a credit card, or other type of identifier for providing credit account 
an animated digital watermark to be presented on a display of said customer’s mobile device when said digital pass is utilized, wherein a touch of said animated digital watermark on said display causes a visual message to be displayed on said display, said visual message to provide evidence that said digital pass on said display is not a fraudulent captured video of said digital pass of said display; (See the combination with Walz below.)
utilizing the download link to receive the digital pass at a mobile wallet of the customer’s mobile device. (Koltnow discloses utilizing the download link to receive the digital pass. See at least paragraph [0083] and Fig. 3A.)

Although Koltnow does disclose the digital account identifier may be a scannable code, they might not explicitly disclose the user’s digital pass comprising an animated digital watermark to be presented on a display of said customer’s mobile device when said digital pass is utilized, wherein a touch of said animated digital watermark on said display causes a visual message to be displayed on said display, said visual message to provide evidence that said digital pass on said display is not a fraudulent captured video of said digital pass of said display. 
It would be obvious to include an animated digital watermark that displays a visual message when touched in Koltnow’s digital pass because Walz additionally teaches the motivation that this animated digital watermark and message can be used by the merchant to determine that the mobile payment card is authentic. See at least paragraph [0062].

Claim 2
The computer-implemented method of Claim 1, further comprising:
receiving said applicant information about said customer from said customer, wherein said information is received via said customer entering said information via said customer’s mobile device. (Koltnow discloses receiving the information from a customer. See at least paragraph [0060]. Koltnow discloses the user entering in their applicant information via mobile device. See at least paragraph [0064] and Fig. 3B.)

Claim 3
The computer-implemented method of Claim 1, further comprising:
receiving said applicant information about said customer from a device-to-device interaction between the store’s customer credit application computer and the customer’s mobile device. (Koltnow discloses receiving information for the application via beacon between the user device and beacon. See at least paragraph [0088]. Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027].)

Claim 4
The computer-implemented method of Claim 1, further comprising:
receiving said applicant information about said customer from a customer specific information engine using a device identifier or a user identifier. (Koltnow discloses utilizing device ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)

Claim 5
The computer-implemented method of Claim 1, further comprising:
providing a telephone number of the customer’s mobile device as the contact information for the customer’s mobile device. (Koltnow discloses contact information may be the customer’s phone number. See at least paragraph [0031].)

Claim 6
The computer-implemented method of Claim 1, further comprising:
receiving a device identifier for the customer’s mobile device; and determining from the device identifier via a customer specific information engine, the contact information for the customer’s mobile device. (Koltnow discloses utilizing device ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035]. Koltnow discloses obtained information including phone numbers. See at least paragraph [0043].)

Claim 8
The computer-implemented method of Claim 1, further comprising:
including a second authentication link in the text to the customer’s mobile device; and (Koltnow discloses providing a text to the customer’s mobile device that causes a second authentication. See at least paragraph [0063] and Fig. 3A.)
selecting the second authentication link causes the customer’s mobile device to access a customer specific information engine that performs the second authentication of the customer’s mobile device. (Koltnow discloses providing a text to the customer’s mobile device that causes a second authentication. See at least paragraph [0063] and Fig. 3A. Koltnow discloses utilizing device ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)

Claim 10
A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising: (Koltnow discloses using non-transitory computer-readable media for implementing their technology. See at least paragraph [0095].)
The remainder of Claim 10 is substantially similar to claim 1 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to claim 4 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to claim 6 and is therefore rejected using similar reasoning.


Claim 16
Claim 16 is substantially similar to claim 8 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 10 and is therefore rejected using similar reasoning.

Claim 19
The non-transitory computer-readable medium of Claim 18, where the instructions further comprising:
one or more instructions which, when executed by one or more processors of a customer specific information engine, cause the one or more processors to: 
utilize a device ID to perform a proprietary database search for authentication information for the customer’s mobile device; (Koltnow discloses utilizing device ID and/or user ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)
utilize a user ID to perform the proprietary database search for authentication information for the customer’s mobile device; or (Koltnow discloses utilizing device ID and/or user ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)
utilize the device ID and the user ID to perform the proprietary database search for authentication information for the customer’s mobile device. (Koltnow discloses utilizing device ID and/or user ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)

Claim 20
The non-transitory computer-readable medium of Claim 19, where the one or more instructions further cause the one or more processors of the customer specific information engine to:
utilize a confidence factor threshold to authenticate said customer’s mobile device, such that only authentication information about the customer’s mobile device that is above said confidence factor threshold is utilized to authenticate the customer’s mobile device. (Koltnow discloses using a confidence factor threshold to authenticate the customer. See at least paragraphs [0041] and [0070].)

Claims 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltnow et al. (US 2018/0053252 A1 hereinafter Koltnow) in view of Walz (US 2016/0189152 A1 hereinafter Walz) and further in view of Johnson et al. (US 2016/0098700 A1 hereinafter Johnson).

Claim 7
The computer-implemented method of Claim 1, further comprising:
receiving the contact information for the customer’s mobile device via a device-to device communication between the customer’s mobile device and the store’s customer credit application computer. (Koltnow discloses utilizing beacons and short-range communication technology to communicate with the user’s mobile device. See at least paragraph [0091]. Koltnow discloses offer acceptance including providing a mobile ID including phone number. See at least paragraphs [0030]-[0031]. Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027]. See the combination below.)

	Although Koltnow does disclose providing contact information to a retail store computer and does disclose connecting to the user’s device via short-range communication technology, they might not explicitly disclose providing that information via the device-to-device communication. Johnson teaches user providing information to an ATM (i.e. a kiosk) via device-to-device communication. See at least paragraph [0103].
	It would be obvious to implement providing contact information via a device-to-device communication because Johnson additionally teaches the motivation that this provides privacy to the user using the ATM. See at least paragraph [0103].
Also, using device-to-device communication to receive user information as taught by Johnson with the system of Koltnow is merely a combination of old elements, and in the combination 

Claim 9
The computer-implemented method of Claim 1, further comprising:
after receiving the download link, using a device-to-device communication between the customer’s mobile device and the store’s customer credit application computer to receive the digital pass at said mobile wallet of the customer’s mobile device. (Koltnow discloses utilizing beacons and short-range communication technology to communicate with the user’s mobile device. See at least paragraph [0091]. Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027].)

	Although Koltnow does disclose providing a download link to receive the digital pass, they might not explicitly disclose using a device-to-device communication between the customer’s mobile device and the store’s computer to receive the digital pass. Johnson discloses processing a request to communicate information associated with an ATM session to the user via 
	It would be obvious to implement providing the digital pass via a device-to-device communication because Johnson additionally teaches the motivation that this provides privacy to the user using the ATM. See at least paragraph [0103].
Also, using device-to-device communication to transmit session related information as taught by Johnson with the system of Koltnow is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15
Claim 15 is substantially similar to claim 7 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to claim 9 and is therefore rejected using similar reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walz et al. (US 2016/0155191 A1) discloses a method for applying for a credit card account on a mobile device.
West et al. (US 2015/0262291 A1) discloses a method for applying and buying with a co-branded virtual card.
Vokes et al. (US 2018/0300724 A1) discloses a method for provisioning payment credentials to a user device at a kiosk device.
Everett et al. (US 2018/0287790 A1) disclose usage of 2-factor authentication in accessing digital value tokens.
Smith et al. (US 2017/0317997 A!) discloses the usage of multi-factor authentication when using digital entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691